     Case: 3:20-cv-00119-MPM-RP Doc #: 10 Filed: 05/14/20 1 of 3 PageID #: 134




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI


FIRST PENTECOSTAL CHURCH         )
OF HOLLY SPRINGS,                )
                                 )
                 Plaintiff,      )     Case No. 3:20-cv-00119-MPM-RP
                                 )
v.                               )
                                 )
CITY OF HOLLY SPRINGS,           )
MISSISSIPPI,                     )
                                 )
           Defendant.            )
________________________________________________________________________

  PLAINTIFF’S CORRECTED MOTION FOR PRELIMINARY INJUNCTION
________________________________________________________________________


       Plaintiff, First Pentecostal Church of Holly Springs, by and through counsel and

pursuant to Fed. R. Civ. P. 7 and 65, and L.U.Civ.R. 7(b), move the Court for a preliminary

injunction enjoining Defendant, the City of Holly Springs, Mississippi, from applying its

latest Stay Home Order, Executive Order 6, in a manner that denies Plaintiff and others not

before the Court their rights under the First Amendment to free speech, to the free exercise

of religion, and to peaceably assemble, as well as their rights under the Mississippi

Religious Freedom Restoration Act, Miss. Code Ann. §11-61-1(5). Specifically, Plaintiff

seeks to hold in-person worship services on Sunday, May 17, 2020, while abiding by the

no-greater-than-50%-capacity rule and social distancing guidelines applicable to

restaurants, “Essential Businesses,” and “Retail Businesses” under the latest Holly Springs

Stay Home Order, Executive Order 6. In support of this motion, Plaintiff is submitting
     Case: 3:20-cv-00119-MPM-RP Doc #: 10 Filed: 05/14/20 2 of 3 PageID #: 135




simultaneously herewith its memorandum of law in support of this motion, together with

the attached exhibits.

       Plaintiff states that: (1) Plaintiff is likely to succeed on the merits; (2) immediate

relief is necessary to prevent immediate and irreparable harm to Plaintiff’s First and

Fourteenth Amendment rights to free speech, the free exercise of religion, and to peaceably

assemble, as well as Plaintiff’s rights under the Mississippi RFRA; (3) the threatened injury

to Plaintiff’s constitutional rights far outweighs any possible harm an injunction would

cause Defendant; and (4) issuing an injunction will serve the public interest by upholding

rights guaranteed under the First and Fourteenth Amendments to the United States

Constitution.

       Plaintiff has also served courtesy copies of the Complaint and exhibits upon

opposing counsel, and will serve courtesy copies of this motion and memorandum

immediately upon filing.

       Unless this Court enjoins Defendant, Plaintiff will be denied its First Amendment

rights. Counsel for Plaintiff has provided notice to Defendant of its intent to seek this

emergency relief.

       WHEREFORE, Plaintiff respectfully requests that this Court enter an immediate

injunction restraining Defendant, its agents, employees, and those acting in concert with

Defendant from applying the Holly Springs Stay Home Order in a manner infringing

Plaintiff’s constitutionally protected activities and in particular Plaintiff’s right to conduct

worship services provided it complies with social distancing requirements, and that a bond

be waived or that only nominal bond required.

                                              ‐2‐
     Case: 3:20-cv-00119-MPM-RP Doc #: 10 Filed: 05/14/20 3 of 3 PageID #: 136




                                  Respectfully submitted,

                                  Thomas More Society


                                  By:/s/Stephen M. Crampton
                                  Stephen M. Crampton
                                  Mississippi Bar No. 9952
                                  309 W. Washington St, Ste. 1250
                                  Chicago, IL 60606
                                  Direct: (662) 255-9439
                                  Fax: (312) 782-1887
                                  Email: smcrampton@hotmail.com


                                  Attorneys for Plaintiffs


                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day served, via email, copies of the foregoing on

City Attorney Shirley Byers, this 13th day of May, 2020, addressed as follows:

Shirley Byers, Esq.
City Attorney
BYERS LAW FIRM, LLC
Marshall County Prosecuting Attorney
City Attorney Representing Holly Springs
P. O. Box 5008
Holly Springs, MS 38634-5008
662-252-6530
scbjudge@gmail.com

Attorney for Defendant




                                                 /s/Stephen M. Crampton
                                                 Stephen M. Crampton

                                                 Attorney for Plaintiff

                                           ‐2‐
